UNITED STATES BANKRUPTCY COURT
WESTERN DISTRICT OF NEW YORK

In re:
                                                                  Case No. 19-20905
The Diocese of Rochester,
                                                                  Chapter 11
                             Debtor.



                JOINDER OF OFFICIAL COMMITTEE OF UNSECURED
            CREDITORS IN MOTIONS FOR RELIEF FROM AUTOMATIC STAY


           The Official Committee of Unsecured Creditors (the “Committee”) of The Diocese of

Rochester (the “Debtor” or “Diocese”), by and through its undersigned counsel, hereby submits its

joinder (the “Joinder”) to the Motions for Relief from Automatic Stay [Docket Nos. 1037 – 1075]

(collectively, the “Motions”) filed by Sexual Abuse Claimants (collectively, the “Movants”)1 asking

this Court for an order granting relief from the automatic stay to allow their lawsuits to proceed to

judgment. In support of its Joinder, the Committee respectfully states as follows:

                                                Preliminary Statement2

                    1.       The Diocese and its insurers have failed to offer reasonable compensation to

Sexual Abuse Claimants through mediation with the Committee (comprised of nine Sexual Abuse

Claimants) and counsel to the overwhelming majority of Sexual Abuse Claimants (including the

Movants).

                    2.       The Committee and the Movants believe that settlement discussions and the

mediation process will benefit from relief from the automatic stay for targeted, representative cases

1
  The Movants each filed a motion for relief from the automatic stay. The Movants’ identities are confidential pursuant
to the Bar Date Order.
2
    Capitalized terms used in this Preliminary Statement are as defined in the body of the Joinder below.




DOCS_NY:42727.7 18489/002                                     1
to go forward in state court. The legal arguments in support of the Joinder and the Motions are set

forth in the Memorandum of Law of Official Committee of Unsecured Creditors in Support of

Joinder and Motions for Relief from the Automatic Stay filed contemporaneously herewith, and

incorporated herein by reference for all purposes. The factual support for the Motions is set forth

herein and in the Declarations.3

                                     The Motion and Related Pleadings

                 3.         Movants filed the Motions. Attached to each Motion is a declaration from the

Movant’s attorney (the “Declarations”). Each Declaration describes the procedural posture of the

Movant’s state court case. Finally, attached hereto are true and correct redacted copies of each

Movant’s state court complaints.

                                                      Joinder

                 4.         The Committee joins in each of the Motions independently of the other

Motions, and the Motions and all related pleadings are incorporated herein by reference for all

purposes.

                                                 Relevant Facts

A.      Background Facts

                 5.         On September 12, 2019 (the “Petition Date”), the Debtor filed a voluntary

petition for relief under Chapter 11 of title 11 of the United States Code (the “Bankruptcy Code”)

in the United States Bankruptcy Court for the Western District of New York (the “Bankruptcy

Court”) and is entitled In re The Diocese of Rochester, Case No. 19-20905 (PRW) (the “Chapter 11



3 Certain of the Complaints have been redacted and all Movants filed their Motions using pseudonyms pursuant to the
Order Denying Motion to Seal and Authorizing the Use of Pseudonyms and Limited Redactions (the “Sealing Order”)
[Docket No. 1029].


DOCS_NY:42727.7 18489/002                                 2
Case”). No trustee or examiner has been appointed in this case, and the Debtor is managing its

properties and businesses as a debtor in possession.

                 6.         The Debtor commenced its Chapter 11 Case after New York State enacted the

Child Victims Act, 2019 N.Y. Laws 11, 2019 N.Y. SB 2440 (the “CVA”). The CVA provided a

window for survivors of child sexual abuse (“Sexual Abuse Survivors”) to bring claims based on

their abuse against the perpetrators of the abuse and those responsible for enabling the abuse. In that

regard, numerous Sexual Abuse Survivors commenced lawsuits against the Diocese prior to the

Petition Date. Those claims were stayed as of the Petition Date.

                 7.         On September 25, 2019, the United States Trustee appointed the Committee.

The Committee is comprised of nine Sexual Abuse Survivors who asserted claims against the Debtor

prior to the Petition Date. Certain Movants are members of the Committee.

                 8.         On February 25, 2020, the Court entered its Order Establishing a Deadline for

Filing Proofs of Claim and Approving the Form and Manner of Notice Thereof (the “Bar Date

Order”) [Docket No. 425]. Pursuant to the Bar Date Order, the Court (a) established August 13,

2020 as the deadline for Sexual Abuse Survivors to file Sexual Abuse Claims (as defined in the Bar

Date Order) and approved a Sexual Abuse Proof of Claim Form (as defined in the Bar Date Order).

All of the Movants filed timely Sexual Abuse Claims by the Bar Date. All of the Movants also filed

state court lawsuits against either (a) the Diocese and other defendants (if the lawsuit was filed prior

to the Petition Date) or (b) non-Diocesan defendants (if the lawsuits were commenced after the

Petition Date). If stay relief is granted, the Movants who have not yet named the Diocese in a

complaint will either amend their complaints or file a lawsuit against the Diocese.




DOCS_NY:42727.7 18489/002                             3
B.       Consensual Stay of Litigation Against Non-Debtor Entities

                  9.        On March 19, 2020, the Court entered its Agreed Stipulation and Order

Pursuant to 11 U.S.C. §105(a) Staying Continued Prosecution of Certain Lawsuits [Docket No. 452]

(the “Stay Stipulation”). The Stay Stipulation memorialized an agreement between the Diocese and

the Committee (including input from state court counsel representing Committee members) to stay

litigation against non-Diocesan defendants in CVA actions who were not subject to the automatic

stay. The Stay Stipulation has been extended from time to time, and expired on May 31, 2021.4 See

Sixth Notice of Extension of Agreed Stipulation and Order Pursuant to 11 U.S.C. §105(a) Staying

Continued Prosecution of Certain Lawsuits [Docket No. 971]. The Committee entered into the Stay

Stipulation, in substantial part, in order to attempt to resolve the Sexual Abuse Claims on a global

basis through mediation.

C.       Summary of Movants’ Claims5

                  10.       The twenty (20) Movants’ Sexual Abuse Claims are a representative sample

of the over 475 Sexual Abuse Claims filed in this Chapter 11 Case. The Movants were abused by

twelve (12) different perpetrators, and their abuse involves related claims against at least fourteen

(14) different parishes, one (1) summer camp, one (1) parish elementary school, two (2) religious

orders, and one (1) diocesan high school operated by a religious order. The Movants were between

six (6) and fifteen (15) years old at the time their abuse began. The types of the abuse inflicted on

the Movants is varied, and includes over and under the clothing fondling; oral copulation; digital

4 There is a forty-five (45) day grace period for the non-debtor defendants to respond to lawsuits after the expiration of
the Stay Stipulation. The Committee has provided a proposal to the Diocese to further extend the Parish Stay and is
awaiting a response on that proposal.
5 Information about Sexual Abuse Claims is as described in the filed claims, and is not based on any independent
investigation by the Committee. To the extent the Diocese or any other party disputes any of the allegations in the
Movants’ Sexual Abuse Proofs of Claim, the Committee believes that the appropriate forum to address such disputes is
before the State Court after stay relief is granted.


DOCS_NY:42727.7 18489/002                                    4
penetration; attempted rape; and multiple rapes. Finally, the frequency of abuse of the Movants

varies from a single instance to more than a hundred of acts perpetrated against a single Sexual

Abuse Survivor over a period of years.6

                  11.       The twelve perpetrators are identified as abusers in approximately 165 Sexual

Abuse Claims, comprising approximately one-third of the total number of Sexual Abuse Claims.

                  12.       As such, it is clear that the Movants’ cases present a representative group of

claims that will clearly be illustrative for the Diocese and its insurers with respect to a variety of

fact-patterns and legal issues. These include the following:

         a.       The Diocese’s liability for abuse by members of a religious order.

         b.       The Diocese’s liability for abuse at a school operated by a religious order.

         c.       Parishes’ liability for Sexual Abuse Claims.

         d.       The appropriate compensation for Sexual Abuse Survivors who suffered different
                  types of abuse, different frequencies of abuse and different durations of abuse.


D.       The Diocese’s Insurance

                  13.       The Movants were abused between approximately1961 and 1985. During that

time, the Diocese (as well as its parishes and other co-insured related entities) were insured by the

following insurers: (a) Continental National American Group (“CNA”); (b) Interstate Fire and

Casualty Company and National Surety Corporation (“Interstate”); (c) Certain Underwriters at

Lloyd's, London, subscribing to Policy Nos. SL 3209, SL 3675 (unconfirmed), ISL 3090, SL 3556,

SL 3693, SL 3830 and ISL 3092, Catalina Worthing Insurance Ltd f/k/a HFPI (as Part VII transferee


6  Pursuant to the Sealing Order, attached hereto as Exhibit 22 is a Schedule that discloses, with respect to each Movant,
(a) the identity of the perpetrator identified in the Sexual Abuse Proof of Claim Form; (b) the years in which the abuse
occurred; the age of the Movant as the time of the abuse; (c) the Parish or school where the perpetrator was assigned at
the time of the abuse; the Religious Order, if any, to which the perpetrator belonged; (d) the location(s) where the abuse
occurred; (e) the number of acts of abuse; and(f) the type(s) of acts of abuse. Exhibit 22 is incorporated herein by
reference for all purposes.


DOCS_NY:42727.7 18489/002                                   5
of Excess Insurance Company Ltd), RiverStone Insurance (UK) Limited (as successor in interest to

Terra Nova Insurance Company Ltd), RiverStone Insurance (UK) Limited (as successor in interest to

Sphere Drake Insurance Ltd), Sompo Japan Nipponkoa Insurance Company of Europe Limited

(formerly known as The Yasuda Fire & Marine Insurance Company), Dominion Insurance Company

Ltd., and CX Reinsurance Company Ltd (formerly known as CNA Reinsurance of London Ltd)

(collectively “LMI”); (d) Allianz Global and Specialty Company of North America (“Allianz”); and

(e) Certain Underwriters at Lloyd's, London subscribing to Certificate Nos. 18W2012, 18XS133,

19W2012 and 19XS133 and HDI Global Specialty SE (formerly known as International Insurance

Company of Hannover SE) (collectively “Underwriters” and, together with CNA, Interstate,

Allianz, and LMI, the “Insurers”).

                 14.        The Diocese commenced a declaratory judgment action against its insurers.

See The Diocese of Rochester v. The Continental Insurance Co., Adv. No. 19-02021 (Bankr.

W.D.N.Y.) (the “Insurance AVP”). The Diocese filed the Insurance AVP in order to address

certain coverage defenses raised by the Insurers. These defenses include (a) that the abuse was

“expected and intended by the Diocese,” (b) that the Diocese did not provide timely notice of claims

based on sexual abuse to its insurers, (c) that the Diocese made voluntary payments on account of

sexual abuse (and such voluntary payments cannot be recovered), (d) that the Diocese was aware of

sexual abuse claims that were not disclosed prior to applying for insurance coverage, (e) that certain

policies only provide site-specific coverage, and (f) that there is insufficient evidence to support the

existence of certain insurance policies. See, e.g, Motion of the Continental Ins. Co. for Relief from

the Automatic Stay to File Declaratory Judgment Action Regarding Insurance Coverage for Sexual

Abuse Claims, Ex. A [Docket No. 136]. The Insurance AVP has been stayed pending mediation.



DOCS_NY:42727.7 18489/002                             6
See Stipulation and Agreed Order Regarding the Debtor’s Motion Staying Certain Lawsuits and

Production of Documents in Connection with Mediation Process [Docket No. 531].

E.      Mediation

                 15.        On May 10, 2020, the Court entered its Order Directing Mediation and

Appointing Mediator (the “Mediation Order”) [Insurance AVP Docket No. 39]. Pursuant to the

Mediation Order, the Honorable Gregg W. Zive, United States Bankruptcy Judge, is serving as

mediator. The Committee and state court counsel representing committee members participated in

the mediation in good faith. State court counsel representing Committee members collectively

represent more than seventy percent (70%) of the Sexual Abuse Claimants in this Chapter 11 Case.

The same counsel are also among the preeminent attorneys representing sexual abuse survivors in

the United States, including with respect to almost every bankruptcy case of a Roman Catholic entity

since 2005. Committee members were also active participants in the mediation and the Chapter 11

Case. Despite the Committee and state court counsel’s good faith efforts, the parties sharply

disagree on the appropriate compensation for Sexual Abuse Claims and the Diocese and its Insurers

have not offered a remotely acceptable amount through the mediation.

                 16.        The Diocese filed a motion requesting approval of a settlement with LMI and

Interstate. See Motion for Entry of an Order Approving Settlement Agreement with Certain

Underwriters at Lloyd’s, London, Certain London Market Companies, Interstate Fire & Casualty

Company and National Surety Corporation, Adv. Pro. Docket No. 99. The Committee believes the

proposed settlement is wholly inadequate to compensate Sexual Abuse Claimants, and intends to

oppose the Motion. The Committee’s opposition to the proposed settlement with these insurers




DOCS_NY:42727.7 18489/002                             7
underscores the importance of granting stay relief in order to address the question of claims

valuation.

F.      The Movants’ Individual Claims

     1. VJR 41 (Sexual Abuse Claim No. 41)

                 17.        VJR 41 asserts that (a) he was abused by Father Francis H. Vogt from

approximately 1961 to 1966 beginning when he was approximately ten (10) years old, (b) Father

Vogt was a priest of the Diocese of Rochester for whom the Debtor was responsible at the time of

the abuse, and (c) the Debtor is liable to VJR 41 on account of his abuse by Father Vogt. On June

22, 2020, VJR 41 filed Sexual Abuse Claim number 41 against the Debtor. A true and correct

redacted copy of VJR 41’s state court complaint is attached hereto and incorporated by reference as

Exhibit 2.

     2. BB 44 (Sexual Abuse Claim No. 44)

                 18.        BB 44 asserts that (a) he was abused by Father Francis H. Vogt from

approximately 1966 to 1970 beginning when he was approximately six (6) years old, (b) Father Vogt

was a priest of the Diocese of Rochester for whom the Debtor was responsible at the time of the

abuse, and (c) the Debtor is liable to BB 44 on account of his abuse by Father Vogt. On June 25,

2020, BB 44 filed Sexual Abuse Claim number 44 against the Debtor. A true and correct redacted

copy of BB 44’s state court complaint is attached hereto and incorporated by reference as Exhibit 3.

     3. LCVAWCR-DOE (Sexual Abuse Claim No. 65)

                 19.        LCVAWCR-DOE asserts that (a) he was abused by Father Paul Schnacky

from approximately 1971 to 1976 beginning when he was approximately ten (10) years old, (b)

Father Schnacky was a priest of the Diocese of Rochester for whom the Debtor was responsible at



DOCS_NY:42727.7 18489/002                             8
the time of the abuse, and (c) the Debtor is liable to LCVAWCR-DOE on account of his abuse by

Father Schnacky. On June 30, 2020, LCVAWCR-DOE filed Sexual Abuse Claim number 65

against the Debtor. A true and correct redacted copy of LCVAWCR-DOE’s state court complaint is

attached hereto and incorporated by reference as Exhibit 4.

    4. TDA 74 (Sexual Abuse Claim No. 74)

                 20.        TDA 74 asserts that (a) he was abused by Father Albert H. Cason from

approximately 1977 to 1982 beginning when he was approximately eleven (11) years old, (b) Father

Cason was a priest of the Diocese of Rochester for whom the Debtor was responsible at the time of

the abuse, and (c) the Debtor is liable to TDA 74 on account of his abuse by Father Cason. On July

7, 2020, TDA 74 filed Sexual Abuse Claim number 74 against the Debtor. A true and correct

redacted copy of TDA 74’s state court complaint is attached hereto and incorporated by reference as

Exhibit 5.

    5. GM 127 (Sexual Abuse Claim No. 127)

                 21.        GM 127 asserts that (a) he was abused by Father Robert F. O'Neill in

approximately 1979 beginning when he was approximately fourteen (14) years old, (b) Father

O'Neill was a priest of the Diocese of Rochester for whom the Debtor was responsible at the time of

the abuse, and (c) the Debtor is liable to GM 127 on account of his abuse by Father O'Neill. On July

16, 2020, GM 127 filed Sexual Abuse Claim number 127 against the Debtor. A true and correct

redacted copy of GM 127’s state court complaint is attached hereto and incorporated by reference as

Exhibit 6.




DOCS_NY:42727.7 18489/002                              9
    6. MG 133 (Sexual Abuse Claim No. 133)

                 22.        MG 133 asserts that (a) he was abused by Sister Janice Nadeau from

approximately 1976 to 1977 beginning when he was approximately eleven (11) or twelve (12) years

old, (b) Sister Nadeau was the principal at a parish school in the Diocese of Rochester for whom the

Debtor was responsible at the time of the abuse, and (c) the Debtor is liable to MG 133 on account of

his abuse by Sister Nadeau. On July 18, 2020, MG 133 filed Sexual Abuse Claim number 133

against the Debtor. A true and correct redacted copy of MG 133’s state court complaint is attached

hereto and incorporated by reference as Exhibit 7.

    7. AB 110 Doe (Sexual Abuse Claim No. 149)

                 23.        AB 110 Doe asserts that (a) he was abused by Father Joseph E. Larrabee from

approximately 1984 to 1985 beginning when he was approximately fifteen (15) years old, (b) Father

Larrabee was a priest of the Diocese of Rochester for whom the Debtor was responsible at the time

of the abuse, and (c) the Debtor is liable to AB 110 Doe on account of his abuse by Father Larrabee.

On July 21, 2020, AB 110 Doe filed Sexual Abuse Claim number 149 against the Debtor. A true

and correct redacted copy of AB 110 Doe’s state court complaint is attached hereto and incorporated

by reference as Exhibit 8.

    8. JP 185 (Sexual Abuse Claim No. 185)

                 24.        JP 185 asserts that (a) he was abused by Brother John Walsh from

approximately 1983 to 1985 beginning when he was approximately thirteen (13) years old, (b)

Brother Walsh was a vice principal/dean of students at a Diocesan high school for whom the Debtor

was responsible at the time of the abuse, and (c) the Debtor is liable to JP 185 on account of his

abuse by Brother Walsh. On July 27, 2020, JP 185 filed Sexual Abuse Claim number 185 against



DOCS_NY:42727.7 18489/002                             10
the Debtor. A true and correct redacted copy of JP 185’s state court complaint is attached hereto and

incorporated by reference as Exhibit 9.

    9. CW 187 (Sexual Abuse Claim No. 187)

                 25.        CW 187 asserts that (a) he was abused by Father Joseph E. Larrabee from

approximately 1983 to 1983 beginning when he was approximately 12 or 13 years old, (b) Father

Larrabee was a priest of the Diocese of Rochester for whom the Debtor was responsible at the time

of the abuse, and (c) the Debtor is liable to CW 187 on account of his abuse by Father Larrabee. On

July 27, 2020, CW 187 filed Sexual Abuse Claim number 187 against the Debtor. A true and correct

redacted copy of CW 187’s state court complaint is attached hereto and incorporated by reference as

Exhibit 10.

    10. S.B. (Sexual Abuse Claim No. 197)

                 26.        S.B. asserts that (a) he was abused by Brother John Walsh from approximately

1982 to 1985 beginning when he was approximately fourteen (14) years old, (b) Brother Walsh was

a vice principal/dean of students at a Diocesan high school for whom the Debtor was responsible at

the time of the abuse, and (c) the Debtor is liable to S.B. on account of his abuse by Brother Walsh.

On July 30, 2020, S.B. filed Sexual Abuse Claim number 197 against the Debtor. A true and correct

redacted copy of S.B.’s state court complaint is attached hereto and incorporated by reference as

Exhibit 11.

    11. M.G. (Sexual Abuse Claim No. 204)

                 27.        M.G. asserts that (a) he was abused by Father Eugene Emo from

approximately 1973 to 1974 beginning when he was approximately twelve (12) years old, (b) Father

Emo was a priest of the Diocese of Rochester for whom the Debtor was responsible at the time of



DOCS_NY:42727.7 18489/002                            11
the abuse, and (c) the Debtor is liable to M.G. on account of his abuse by Father Emo. On July 30,

2020, M.G. filed Sexual Abuse Claim number 204 against the Debtor. A true and correct redacted

copy of M.G.’s state court complaint is attached hereto and incorporated by reference as Exhibit 12.

    12. AB 113 Doe (Sexual Abuse Claim No. 231)

                 28.        AB 113 Doe asserts that (a) he was abused by Father Robert F. O'Neill from

approximately 1976 to 1977 beginning when he was approximately twelve (12) years old, (b) Father

O'Neill was a priest of the Diocese of Rochester for whom the Debtor was responsible at the time of

the abuse, and (c) the Debtor is liable to AB 113 Doe on account of his abuse by Father O'Neill. On

August 3, 2020, AB 113 Doe filed Sexual Abuse Claim number 231 against the Debtor. A true and

correct redacted copy of AB 113 Doe’s state court complaint is attached hereto and incorporated by

reference as Exhibit 13.

    13. SM 247 (Sexual Abuse Claim No. 247)

                 29.        SM 247 asserts that (a) he was abused by Father Paul I. Cloonan from

approximately 1970 to 1971 beginning when he was approximately twelve (12) years old, (b) Father

Cloonan was a priest of the Diocese of Rochester for whom the Debtor was responsible at the time

of the abuse, and (c) the Debtor is liable to SM 247 on account of his abuse by Father Cloonan. On

August 4, 2020, SM 247 filed Sexual Abuse Claim number 247 against the Debtor. A true and

correct redacted copy of SM 247’s state court complaint is attached hereto and incorporated by

reference as Exhibit 14.

    14. MS 275 (Sexual Abuse Claim No. 275)

                 30.        MS 275 asserts that (a) he was abused by Father Joseph E. Larrabee from

approximately 1982 to 1983 beginning when he was approximately twelve (12) years old, (b) Father



DOCS_NY:42727.7 18489/002                             12
Larrabee was a priest of the Diocese of Rochester for whom the Debtor was responsible at the time

of the abuse, and (c) the Debtor is liable to MS 275 on account of his abuse by Father Larrabee. On

August 4, 2020, MS 275 filed Sexual Abuse Claim number 275 against the Debtor. A true and

correct redacted copy of MS 275’s state court complaint is attached hereto and incorporated by

reference as Exhibit 15.

    15. DG 278 (Sexual Abuse Claim No. 278)

                 31.        DG 278 asserts that (a) he was abused by Father Dennis J. Shaw from

approximately 1977 to 1985 beginning when he was approximately ten (10) years old, (b) Father

Shaw was a priest of the Diocese of Rochester for whom the Debtor was responsible at the time of

the abuse, and (c) the Debtor is liable to DG 278 on account of his abuse by Father Shaw. On

August 5, 2020, DG 278 filed Sexual Abuse Claim number 278 against the Debtor. A true and

correct redacted copy of DG 278’s state court complaint is attached hereto and incorporated by

reference as Exhibit 16.

    16. AB 174 Doe (Sexual Abuse Claim No. 330)

                 32.        AB 174 Doe asserts that (a) he was abused by Father Foster Rogers from

approximately 1975 to 1979 beginning when he was approximately nine (9) years old and continuing

until he was approximately twelve (12) years old, (b) Father Rogers was a priest of the Diocese of

Rochester for whom the Debtor was responsible at the time of the abuse, and (c) the Debtor is liable

to AB 174 Doe on account of his abuse by Father Rogers. On August 6, 2020, AB 174 Doe filed

Sexual Abuse Claim number 330 against the Debtor. A true and correct redacted copy of AB 174’s

state court complaint is attached hereto and incorporated by reference as Exhibit 17.

    17. AB 371 Doe (Sexual Abuse Claim No. 335)



DOCS_NY:42727.7 18489/002                            13
                 33.        AB 371 Doe asserts that (a) he was abused by Father Paul Schnacky from

approximately 1973 to 1974 beginning when he was approximately nine (9) years old, (b) Father

Schnacky was a priest of the Diocese of Rochester for whom the Debtor was responsible at the time

of the abuse, and (c) the Debtor is liable to AB 371 on account of his abuse by Father Schnacky. On

August 6, 2020, AB 371 Doe filed Sexual Abuse Claim number 335 against the Debtor. A true and

correct redacted copy of AB 371’s state court complaint is attached hereto and incorporated by

reference as Exhibit 18.

    18. SHC-MG-2 Doe (Sexual Abuse Claim No. 354)

                 34.        SHC-MG-2 Doe asserts that (a) he was abused by Father Albert H. Cason

from approximately 1962 to 1968 beginning when he was approximately ten (10) years old, (b)

Father Cason was a priest of the Diocese of Rochester for whom the Debtor was responsible at the

time of the abuse, and (c) the Debtor is liable to SHC-MG-2 Doe on account of his abuse by Father

Cason. On August 7, 2020, SHC-MG-2 Doe filed Sexual Abuse Claim number 354 against the

Debtor. A true and correct redacted copy of SHC-MG-2 Doe’s state court complaint is attached

hereto and incorporated by reference as Exhibit 19.

    19. AB 214 Doe (Sexual Abuse Claim No. 374)

                 35.        AB 214 Doe asserts that (a) he was abused by Father John F. Gormley from

approximately 1968 to 1974 beginning when he was approximately fourteen (14) years old, (b)

Father Gormley was a priest of the Diocese of Rochester for whom the Debtor was responsible at the

time of the abuse, and (c) the Debtor is liable to AB 214 Doe on account of his abuse by Father

Gormley. On August 7, 2020, AB 214 Doe filed Sexual Abuse Claim number 374 against the




DOCS_NY:42727.7 18489/002                            14
Debtor. A true and correct redacted copy of AB 214’s state court complaint is attached hereto and

incorporated by reference as Exhibit 20.

    20. R.O. (Sexual Abuse Claim No. 396)

                 36.        R.O. asserts that (a) he was abused by Father Francis H. Vogt from

approximately 1965 to 1970 beginning when he was approximately six (6) years old, (b) Father Vogt

was a priest of the Diocese of Rochester for whom the Debtor was responsible at the time of the

abuse, and (c) the Debtor is liable to R.O. on account of his abuse by Father Vogt. On August 10,

2020, Movant 396 filed Sexual Abuse Claim number 396 against the Debtor. A true and correct

redacted copy of R.O.’s state court complaint is attached hereto and incorporated by reference as

Exhibit 21.

                                               Relief Requested

                 37.        The Movants seek relief from the automatic stay. However, to the extent the

Movants liquidate damages due to them from the Debtor, they will not seek to enforce their claims

(including with respect to any insurance policy or assets of the Debtor) subject to further order of the

Bankruptcy Court. The Committee supports and joins in the Movants’ Motions.

                 38.        Relief from the automatic stay should be granted because cause exists as set

forth in the Memorandum of Law of Official Committee of Unsecured Creditors in Support of

Joinder and Motion for Relief from the Automatic Stay filed contemporaneously herewith.




DOCS_NY:42727.7 18489/002                             15
         WHEREFORE, the Committee respectfully requests that this Court: (i) enter an order

substantially in the form attached hereto as Exhibit 1, granting the relief sought herein; and (ii) grant

such other and further relief to the Committee as the Court may deem proper.


Dated:     June 8, 2021                       Respectfully submitted,

                                              PACHULSKI STANG ZIEHL & JONES LLP


                                              By        /s/ Ilan D. Scharf
                                                        James I. Stang (admitted pro hac vice)
                                                        Ilan D. Scharf
                                                        Iain Nasatir
                                                        Brittany M. Michael
                                                        780 Third Avenue, 34th Floor
                                                        New York, NY 10017
                                                        Telephone: (212) 561-7700
                                                        Facsimile: (212) 561-7777
                                                        Email: jstang@pszjlaw.com
                                                                   ischarf@pszjlaw.com
                                                                   inasatir@pszjlaw.com
                                                                   bmichael@pszjlaw.com

                                                        Attorneys for the Official Committee of
                                                        Unsecured Creditors




DOCS_NY:42727.7 18489/002                          16
